     Case 2:13-cr-00113 Document 65 Filed 02/17/21 Page 1 of 4 PageID #: 202



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NO. 2:13-00113


MARCUS J. KENNER


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On February 4, 2021, the United States of America

appeared by Julie M. White, Assistant United States Attorney,

and the defendant, Marcus J. Kenner, appeared in person and by

his counsel, Tim C. Carrico, Esq., for a hearing on a petition,

amended petition, and second amended petition, seeking

revocation of supervised release, submitted by United States

Probation Officer M. Dylan Shaffer.          The defendant commenced a

three-year term of supervised release in this action on January

24, 2018, as more fully set forth in the Judgment Order entered

by the court on January 31, 2014.


             The court heard the admissions and objections of the

defendant and the representations and argument of counsel.
   Case 2:13-cr-00113 Document 65 Filed 02/17/21 Page 2 of 4 PageID #: 203



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant failed to submit a monthly written

report for the months of February and March 2019; (2) the

defendant failed to report to the probation officer on February

15, 2019, as instructed; (3) on December 7, 2018, the defendant

submitted a urine specimen that tested positive for cocaine, on

January 4, 2019, the defendant submitted a urine specimen that

tested positive for methamphetamine, on March 12, 2019, the

defendant submitted a urine specimen that tested positive for

methamphetamine, and on April 9, 2019, the defendant submitted a

urine specimen that tested positive for methamphetamine and

cocaine;(4) on January 11, January 29, February 8, and March 22,

2019, the defendant failed to submit to a urine screen as

instructed by the probation officer; (5) based on violation

number 6 of the Second Amendment to Petition with respect to

events of April 21, 2020, the court made the findings of facts

and conclusions of law set forth on the record of the hearing

and finds that the defendant has been convicted in state court

of misdemeanor domestic assault, and further finds that the

alleged violation of wanton endangerment and convicted felon in
                                      2
   Case 2:13-cr-00113 Document 65 Filed 02/17/21 Page 3 of 4 PageID #: 204



possession of a firearm are not proven by a preponderance of the

evidence; all as admitted on the record of the hearing by the

defendant as to (1), (2), (3), (4) and (5) as to domestic

assault, and all as set forth in the petition, amended petition,

and second amended petition on supervised release, and by the

court’s findings on the record of the hearing.



             And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


             And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period     of TWELVE (12) MONTHS and ONE (1) day, with a term of


                                      3
   Case 2:13-cr-00113 Document 65 Filed 02/17/21 Page 4 of 4 PageID #: 205



TWENTY-FOUR (24) MONTHS less ONE (1) day of supervised release

imposed with the same terms and conditions as heretofore.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       February 17, 2021




                                      4
